t c summary opinion united_states tax_court michael o’ keefe sowell petitioner v commissioner of internal revenue respondent docket no 2307-0o1s filed date michael o’keefe sowell pro_se angeligue m neal for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority petitioner filed a motion for claims for unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure litigation and administrative costs pursuant to sec_7430 and rule neither party has requested a hearing and the court sees no need for an evidentiary hearing on this matter rule a accordingly the court considers petitioner’s motion based on the parties’ submissions and the existing record rule a petitioner’s legal residence at the time the petition was filed was los angeles california respondent conceded the deficiency on the date the case was called from the calendar for trial the case arises from a dispute over gambling winnings in the notice_of_deficiency respondent determined a deficiency of dollar_figure in federal_income_tax and a sec_6651 addition_to_tax of dollar_figure for petitioner’s tax_year based on petitioner’s failure to report gambling winnings in the amount of dollar_figure for that year the gambling winnings had been reported to respondent by a third-party payor gulf greyhound park of lamarque texas based on forms w-2g certain gambling winnings issued to petitioner according to respondent the forms w-2g appeared to be signed by petitioner petitioner did not include the payments in gross_income on his federal_income_tax return for respondent sent petitioner notification of proposed changes to his income_tax return to include the gambling winnings the the forms w-2g on which the deficiency is based have not been offered into evidence notification gave the basis for the proposed changes and informed petitioner of his appeal rights petitioner did not avail himself of these available administrative remedies nor did he otherwise respond to the notification a notice_of_deficiency was issued on date thereafter petitioner timely petitioned this court denying he had ever gambled at gulf greyhound park petitioner averred that he was from california and had formerly been employed by gulf greyhound park he left texas in date after receiving the notification from respondent petitioner returned to texas to try to resolve the problem but claims he was harassed by gulf greyhound park security personnel and the hitchcock police department and then arrested following the petition to this court the case was referred to respondent’s appeals_office the appeals officer investigated petitioner’s explanation by obtaining copies of forms w-2g and video surveillance footage of the individual who placed the bets at issue from gulf greyhound park respondent’s appeals_office then determined that the evidence was not sufficient to establish that petitioner received the gambling winnings at issue respondent offered petitioner a complete concession of the deficiency on date petitioner rejected the offer respondent stated that petitioner’s refusal was based on the continued respondent also offered to concede the case during the trial preparation process petitioner refused to accept at the calendar call of this case respondent conceded the deficiency and petitioner subsequently filed a motion for costs in his motion petitioner claimed dollar_figure the motion listed the following synopsis of events and summary of expenses claimed totaling dollar_figure date amount description n a letter of deficiency sec_138 bus from los angeles weeks motel tx taxi to gulf greyhound park big_number collusion big_number defamations big_number false imprisonment two days dollar_figure per day bond out of jail phone calls court and paper work t7 bus to los angeles from lamarque tx petition went to tax_court a taxpayer who substantially prevails in an administrative or court_proceeding may be awarded a judgment for reasonable costs incurred in such proceedings sec_7430 and a continued fact that petitioner had a pending civil case against gulf greyhound park in texas petitioner did not offer any explanation to the court as to why he declined respondent’s offer of concession judgment may be awarded under sec_7430 if a taxpayer was the prevailing_party exhausted the administrative remedies available to the taxpayer within the internal_revenue_service ’ and did not unreasonably protract the proceedings sec_7430 and b respondent’s position is that petitioner is not a prevailing_party failed to exhaust his administrative remedies and unreasonably protracted the proceedings for a taxpayer to qualify as the prevailing_party it must be established that the position_of_the_united_states in the proceeding was not substantially justified the taxpayer has substantially prevailed with respect to the amount in controversy or with respect to the most significant issue or set of issues presented and the taxpayer satisfied the applicable net_worth requirements sec_7430 a respondent concedes the second and third of these criteria respondent argues however that the position taken by the united_states against petitioner was substantially justified rule e 94_tc_708 92_tc_192 affd 905_f2d_241 8th cir this requirement does not apply to an award for reasonable_administrative_costs sec_7430 accordingly the threshold issue is whether the position_of_the_united_states in the proceeding was substantially justified sec_7430 a and b the parties agree that under sec_7430 the burden_of_proof rests with respondent to establish that respondent’s position was substantially justified to determine whether respondent has met this burden the court must first identify the point in time at which the united_states is considered to have taken a position and then decide whether the position taken from that point forward was substantially justified the not substantially justified standard is applied as of the separate dates that respondent took a position in the administrative_proceeding as distinguished from the proceeding in this court sec_7430 a and b han v commissioner tcmemo_1993_386 with respect to a claim for reasonable_administrative_costs the position_of_the_united_states means the position taken by the united_states in any administrative_proceeding to which sec_7430 applies as of the earlier of the date of the receipt by the taxpayer of the decision of the irs appeals_office or the date of the notice_of_deficiency sec_7430 b in this case petitioner did not take an administrative appeal no notice of decision of the irs appeals_office was issued or received by petitioner prior to the date of the notice_of_deficiency therefore for purposes of the administrative_proceeding respondent is considered to have taken a position on the date the notice_of_deficiency was issued date respondent’s position with regard to a request for litigation costs is generally the position taken in the answer huffman v commissioner 978_f2d_1139 9th cir here because petitioner elected to have the case heard under sec_7463 no answer was required of respondent rule b accordingly respondent's position for the purpose of the motion is the position maintained by respondent during the pendency of this case there is nothing in the record that suggests that respondent's position changed from that taken in the notice_of_deficiency so these positions are in effect the same respondent’s position was that petitioner had dollar_figure in gambling income in that had not been reported the court therefore simply considers whether such position was substantially justified 108_tc_430 pittman v commissioner tcmemo_1999_389 whether the commissioner's position was substantially justified turns on a finding of reasonableness based upon all the facts and circumstances as well as the legal precedents relating to the case 487_us_552 89_tc_79 affd 861_f2d_131 5th cir a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite 100_tc_457 affd in part and revd in part 43_f3d_172 5th cir a position that merely possesses enough merit to avoid sanctions for frivolousness will not satisfy this standard rather it must have a reasonable basis both in law and fact pierce v underwood supra pincite the court must consider the basis for respondent’s legal position and the manner in which the position was maintained 86_tc_962 the fact that the commissioner eventually loses or concedes the case does not establish an unreasonable position 92_tc_760 83_tc_822 vacated on other issues 787_f2d_637 d c cir however it remains a factor that may be considered 931_f2d_1044 5th cir powers v commissioner supra pincite the reasonableness of the commissioner’s position and conduct necessarily requires considering what the commissioner knew at the time compare 88_tc_1329 with 85_tc_927 in his motion petitioner does not distinguish between reasonableness as a matter of law or as a matter of fact the court assumes that petitioner intended to dispute the reasonableness of respondent’s position both in law and in fact consequently the court treats the two separate items in conjunction with each other see kingston v commissioner tcmemo_1998_119 in determining the deficiency against petitioner respondent acted upon third party information from a credible source the establishment where the alleged gambling took place in addition the forms w-2g appeared to bear petitioner’s signature respondent’s initial determination that petitioner had failed to report gambling winnings was based on this information this reliance on apparently credible third party information was reasonable since at that time it had not been refuted by petitioner see eg uddo v commissioner tcmemo_1998_276 irs justified in relying on form 1099-r issued by a third party andrews v commissioner tcmemo_1998_316 irs could rely on forms w-2 and to support deficiency where its action was not arbitrary and where taxpayer failed to file tax returns schaeffer v commissioner tcmemo_1994_206 irs’ disallowance of deductions was not arbitrary where taxpayers failed to provide information substantiating the items -- - moreover respondent investigated petitioner’s denial of having gambled at gulf greyhound park at the first available opportunity and the results of respondent’s investigation were sufficient to convince respondent to concede the case twice respondent made an offer of full concession to petitioner twice petitioner refused the court understands petitioner’s frustration in having to endure the investigation and proceedings and expend effort and resources to resolve it however respondent did his part to clear up the matter although respondent ultimately determined that the evidence was insufficient to establish that petitioner received the gambling income at issue respondent is allowed reasonable_time to receive analyze and act upon documentation that proves petitioner’s contentions before he is obligated to concede the case gealer v commissioner tcmemo_2001_180 the court also notes that petitioner ignored the notification originally sent to him by respondent prior to the issuance of the notice_of_deficiency had petitioner responded earlier the entire matter could have been disposed of without the issuance of a notice_of_deficiency and subsequent court_proceeding see 115_tc_366 respondent’s actions in this case fall within the boundaries of what is reasonable respondent has shown that his position was substantially justified therefore petitioner is not a prevailing_party under sec_7430 petitioner is not entitled to recover administrative and litigation costs even if petitioner were the prevailing_party he could not recover costs petitioner did not exhaust the administrative remedies available to him within the internal_revenue_service he did not respond to the notification sent to him prior to the issuance of the notice_of_deficiency see sec_301_7430-1 proceed admin regs he participated in the appeals process only after his petition was filed at this court and the matter was referred to an appeals officer petitioner is not entitled to administrative or litigation costs and his motion will be denied reviewed and adopted as the report of the small_tax_case division an appropriate order and decision will be entered given these conclusions the court sees no need to address whether petitioner unreasonably protracted the proceedings
